


NOTICE OF EXERCISE OF INITIAL OPTION


Level 5 Beverage Company, Inc.
16501 Sherman Way, Suite 215
Van Nuys, California 91411


March 24, 2015


Avanzar Sales and Distribution, LLC
3260 Lilly Avenue
Long Beach, California 90808
Attention: William Juarez


Ladies and Gentlemen:


Reference is made to that certain Membership Interest Purchase Agreement (the
“Purchase Agreement”), made and entered into on the 24th day of October, 2014,
with an Effective Date of September 15, 2014, by and between Level 5 Beverage
Company, Inc., a Delaware corporation, with offices located at 16501 Sherman
Way, Suite 215, Van Nuys, California 91411 (the “Purchaser”), Avanzar Sales and
Distribution, LLC, a California limited liability company with offices at 3260
Lilly Avenue, Long Beach, California 90808 (the “Company”), and William H.
Juarez, Jr., Joseph A. Shippee and Robert Saunders, with an address at 3260
Lilly Avenue, Long Beach, California 90808. Capitalized terms used herein but
not defined herein shall have the meanings ascribed to such terms in the
Purchase Agreement.


In accordance with Section 1.1, Section 1.2, Section 2.1 and Section 8.1 of the
Purchase Agreement, the Purchaser hereby notifies the Company of its exercise of
the Initial Option Membership Interests, which when added to the Initial
Membership Interests and Initial Option Membership Interests issued to
Purchaser, shall represent a right to fifty-one percent (51%) of the total
economic benefits of the membership interests outstanding of the Company at the
time of the issuance (which shall be thirty percent (30%) of the outstanding
Class A Membership Interests after taking into account the issuance).


The parties hereto agree that the consideration payable by the Purchaser to the
Company for the Initial Option Membership Interests to be acquired on the date
of the term sheet, February 27, 2015, shall be an aggregate cash payment of Four
Hundred Thousand Dollars ($400,000) of which: (i) the initial payment in an
amount of $50,000 by the Purchaser was paid on February 27, 2015, and (ii)
additional payments in amounts of at least $25,000 payable every 30 days until
the aggregate of Four Hundred Thousand U.S Dollars ($400,000) is paid in full no
later than December 31, 2015.


Please confirm that the foregoing is in accordance with your understanding by
signing in the space provided below and returning to us a duplicate of this
notice.
Very truly yours,


LEVEL 5 BEVERAGE COMPANY, INC.
By:
/s/ V. Scott Vanis
 
Name: V. Scott Vanis
 
Title: Chief Executive Officer



ACCEPTED AND AGREED TO:
AVANZAR SALES AND DISTRIBUTION, LLC


By: ___/s/ William Juarez, Jr.____________
Name: William Juarez, Jr.
Title: President




